Citation Nr: 0334482	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1971 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for residuals of hepatitis C.  The veteran entered 
a notice of disagreement with this decision in August 2002; 
the RO issued a statement of the case in October 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in November 2002.  


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

By way of background, the veteran is seeking service 
connection for residuals of hepatitis C which he contends was 
incurred in service, specifically that he used other people's 
razors and toothbrushes, was involved in a number of physical 
altercations, and had several relationships with Korean women 
while stationed in Korea.  The veteran also contends that 
while serving in the United States, a needle fell from an 
overhead beam and stuck him.  The veteran's service medical 
records show that in early April 1974, the veteran complained 
of night sweats, general malaise, weakness which had 
persisted for the last year.  The veteran had a temperature 
of 100 degrees.  Further examination revealed that his eyes 
were not jaundiced.  Later in April 1974, the veteran again 
complained of the previously mentioned symptoms, as well as 
vomiting and stomach cramps.  The record reflects that the 
veteran had vomited three times that morning.  He again had a 
temperature of 100 degrees.  As a result of these complaints, 
the veteran was given a chest x-ray that revealed no 
significant abnormalities, and a throat culture that was 
returned as 


normal.  In September 1974, the veteran again complained of 
nausea and vomiting.  In both April 1974 and September 1974, 
there is no diagnosis indicated in treatment records.

Post-service records reveal that the veteran has been 
diagnosed with hepatitis C.  There is a March 1996 letter 
from the Red Cross informing the veteran that he has 
hepatitis C, which was discovered in a routine blood test.  
Also included in the record is a July 2000 letter from P. 
Ponstein, D.O., the veteran's physician, indicating that the 
veteran had tested positive for hepatitis C.  Accompanied by 
Dr. Ponstein's letter were the veteran's hepatitis test 
results, which also reflected a positive result for hepatitis 
C.  

Prior to the Board entering its decision on this appeal, it 
will be necessary for the veteran to undergo a comprehensive 
physical evaluation accompanied by a physician's opinion as 
to whether the veteran's diagnosis of hepatitis C may be 
linked to service.   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the present case, the veteran was advised of the 
provisions of the VCAA in a March 2003 letter and advised 
that he should send additional information or evidence to the 
RO within 30 days of the date of the letter.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must 
take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
hereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  The veteran should be afforded 
appropriate VA  examination(s) to 
determine whether the veteran's hepatitis 
C was incurred during his active duty 
service.  The claims file should be made 
available to the examiner(s) prior to 
examination for review of pertinent 
documents therein.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  The examining physician 
should offer an opinion as to: 

Is it "likely", "unlikely", or 
"at least as likely as not" that 
the veteran's hepatitis C was 
incurred during his military 
service; or is otherwise related 
to his nausea and tiredness 
complaints noted in service; or to 
the reported use of other people's 
razors and toothbrushes, involvement 
in a 


number of physical altercations, the 
several relationships he had with 
Korean women, to a needle which fell 
from an overhead beam and stuck the 
veteran?  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the 
aforementioned questions, then he or 
she should so state.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

